J-S49029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    LONNIE WRIGHT

                             Appellant                No. 3798 EDA 2017


            Appeal from the PCRA Order Entered September 15, 2017
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0716031-1984


BEFORE: BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                       FILED NOVEMBER 12, 2019

        Appellant Lonnie Wright pro se appeals from the September 15, 2017

order of the Court of Common Pleas of Philadelphia County, which dismissed

as untimely his fifth petition under the Post Conviction Relief Act, 42 Pa.C.S.A.

§§ 9541-46. Upon review, we affirm.

        The facts and procedural history of this case are uncontested.        In

connection with a deadly shooting that occurred outside of a Philadelphia bar, 1
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1 By way of background, on January 7, 1984, Appellant got into an argument
with the victim who was visibly intoxicated inside the Talk of the Town Bar in
Philadelphia. The victim was escorted out of the bar by one of the patrons.
Appellant then took a gun from underneath the bar and checked to make sure
it was loaded. He then went outside and asked the victim if he was going to
apologize. After the victim declined, Appellant shot him twice. The victim
died because of the gunshot wounds. See PCRA Court Opinion, 12/5/18, at
1.
J-S49029-19



a jury, on April 26, 1985, found Appellant guilty of first-degree murder and

possessing an instrument of crime (“PIC”).2          The trial court sentenced

Appellant to life imprisonment for the first-degree murder conviction and

imposed a consecutive term of one to five years’ imprisonment for the PIC

conviction. On November 4, 1987, this Court affirmed Appellant’s judgment

of sentence.     See Commonwealth v. Wright, 536 A.2d 830 (Pa. Super.

1987) (unpublished memorandum). On June 1, 1988, our Supreme Court

denied Appellant’s petition for allowance of appeal.        Commonwealth v.

Wright, 544 A.2d 961 (Pa. 1988). Appellant did not file a petition for writ of

certiorari with the United States Supreme Court.        Accordingly, Appellant’s

judgment of sentence became final on August 30, 1988.3

        On April 7, 1992, Appellant filed his first PCRA petition, which the PCRA

court denied. We affirmed. Commonwealth v. Wright, 688 A.2d 1231 (Pa.

Super. 1996) (unpublished memorandum), appeal denied, 695 A.2d 786

(Pa. 1997).



____________________________________________


2   18 Pa.C.S.A. §§ 2502 and 907, respectively.
3  The version of the United States Supreme Court Rules in effect when
Appellant’s petition for allocatur was denied provided that “[a] petition for writ
of certiorari to review the judgment in a criminal case of state court of last
resort . . . rendered after June 1, 1984, shall be deemed in time when it is
filed with the Clerk within 60 days after the entry of such judgment. A Justice
of this Court, for good cause shown, may extend the time for applying for a
writ of certiorari in such cases for a period not exceeding 30 days.” Former
U.S. Sup. Ct. Rule 20.1 (1984). Because Appellant potentially had up to 90
days to file a petition for a writ of certiorari, we have used that number to
determine the date on which his judgment became final.

                                           -2-
J-S49029-19



      On May 12, 1998, Appellant filed his second PCRA petition, alleging,

inter alia, that it was filed timely because the Commonwealth interfered with

his appellate rights in failing to provide the victim’s post-mortem toxicology

report prior to trial, during trial or after trial.   The PCRA court denied as

untimely Appellant’s second petition and on September 29, 1999, this Court

affirmed the PCRA court’s order. See Commonwealth v. Wright, 747 A.2d
423 (Pa. Super. 1999) (unpublished memorandum), appeal denied, 757
A.2d 932 (Pa. 2000). In particular, we determined that the trial court did not

err in dismissing as untimely Appellant’s second PCRA petition, reasoning,

among other things, that:

      There is no indication as to when [Appellant] discovered the
      contents of the medical examiner’s report or how the absence of
      the report hindered his ability to raise the claim on either direct
      appeal or through a petition for post-conviction collateral relief
      We find that [Appellant] has failed to prove that his delay in raising
      this claim was caused by interference by governmental officials.

Id. at 7.

      On November 26, 2003, Appellant filed his third PCRA petition, which he

captioned as a “writ of habeas corpus”.         Therein, Appellant once again

asserted that he was denied access to the victim’s post-mortem toxicology

report.     Appellant also asserted that “he was never charged for PIC,” and

consequently, his conviction therefor was unconstitutional. The PCRA court

dismissed as untimely his third petition. We affirmed. See Commonwealth

v. Wright, 869 A.2d 17 (Pa. Super. 2004) (unpublished memorandum),

appeal denied, 882 A.2d 478 (Pa. 2005).



                                      -3-
J-S49029-19



       On November 4, 2005, Appellant filed his fourth PCRA petition, alleging

again governmental interference in failing to provide him with the victim’s

post-mortem toxicology report. He further alleged that he received “newly

discovered evidence” that the district attorney refused to turn over the post-

mortem toxicology report, attaching a letter from the district attorney denying

his request for the toxicology report under the Pennsylvania Right to Know

Act. The PCRA court denied relief, dismissing as untimely Appellant’s fourth

petition.4   On appeal, we affirmed.           See Commonwealth v. Wright, 953
A.2d 843 (Pa. Super. 2008) (unpublished memorandum), appeal denied,

956 A.2d 435 (Pa. 2008).

       On December 2, 2010, Appellant pro se filed the instant, his fifth, PCRA

petition, which he amended, inter alia, on July 13, 2013 and January 15, 2015.

Appellant asserted a claim under Melendez-Diaz[5] that he was denied the

right to confront and cross-examine the medical examiner at trial regarding a

post-mortem toxicology report, which Appellant claims, existed and allegedly

would have shown that the victim died from illegal drug use, rather than


____________________________________________


4 We noted that “Appellant was aware that he had been deprived of the
toxicology report since 1999, when he first raised the claim in his second PCRA
petition.” Wright, No. 656 EDA 2007, unpublished memorandum, at 5.
5 Melendez-Diaz v. Massachusetts, 557 U.S. 305, 311 (2009) (holding that
the defendant was entitled to confront forensic analysts who had prepared a
report regarding the weight of cocaine seized, absent showing that the
analysts were unavailable and that the defendant had a prior opportunity to
cross-examine them).



                                           -4-
J-S49029-19



gunshot wounds. Next, citing McQuiggin,6 Appellant asserted that he should

not have been convicted of first-degree murder because the toxicology report

he claims existed allegedly would have demonstrated that the victim did not

die from gunshot wounds. Appellant also asserted that he was serving an

illegal sentence for PIC because the lower court allegedly dismissed that

charge at the preliminary hearing.             Finally, Appellant asserted that his

appellate counsel was ineffective. In support, Appellant claims that he newly

discovered that his appellate counsel was suspended from the practice of law.

Following the PCRA court’s issuance of a Pa.R.Crim.P. 907 notice of its intent

to dismiss the petition without a hearing, on September 15, 2017, the PCRA

court dismissed the petition as untimely. Appellant timely appealed.7 Both

Appellant and the PCRA court complied with Pa.R.A.P. 1925.


____________________________________________


6 McQuiggin v. Perkins, 569 U.S. 383 (2013) (holding that petitioners who
assert a convincing actual innocence claim may thereby invoke the
miscarriage of justice exception to overcome the federal habeas corpus statute
of limitations).
7 The record reflects that Appellant’s notice of appeal was dated October 10,
2017, postmarked October 18, 2017 and filed in the PCRA court on November
10, 2017. Even though Appellant had until October 16, 2017 to file a timely
notice of appeal, we decline to dismiss this appeal as untimely. The PCRA
court failed to apprise Appellant of his appellate rights, as mandated by
Pa.R.Crim.P. 907(4) (Upon dismissal of the petition without a hearing, “the
judge promptly shall issue an order to that effect and shall advise the
defendant by certified mail, return receipt requested, of the right to appeal
from the final order disposing of the petition and of the time limits within which
the appeal must be filed.”). Here, the record is bereft of any indication that
the PCRA court sent a notice to Appellant by certified mail, return receipt
requested. Accordingly, there is no indication of when Appellant actually was



                                           -5-
J-S49029-19



       On appeal,8 Appellant repeats the foregoing issues.          Under the 1995

amendments to the PCRA, any petition for post-conviction relief, including a

second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless of one of the exceptions set forth

in 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii) applies. Indeed, the PCRA contains the

following restrictions governing the timeliness of any PCRA petition.

       (b) Time for filing petition.--

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

              (i) the failure to raise the claim previously was      the
              result of interference by government officials with    the
              presentation of the claim in violation of              the
              Constitution or laws of this Commonwealth or           the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

____________________________________________


informed of his right to file an appeal. Given this breakdown in the judicial
system, we accept as timely the notice of appeal sub judice.
8“In reviewing the denial of PCRA relief, we examine whether the PCRA court’s
determination ‘is supported by the record and free of legal error.’”
Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (quoting
Commonwealth v. Rainey, 928 A.2d 215, 223 (Pa. 2007)).



                                           -6-
J-S49029-19


       (2) Any petition invoking an exception provided in paragraph (1)
       shall be filed within one year of the date the claim could have been
       presented.[9]

       (3) For purposes of this subchapter, a judgment becomes final at
       the conclusion of direct review, including discretionary review in
       the Supreme Court of the United States and the Supreme Court
       of Pennsylvania, or at the expiration of time for seeking the
       review.

42   Pa.C.S.A.    §   9545(b).        Section    9545’s   timeliness   provisions   are

jurisdictional.    Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

Additionally, we have emphasized repeatedly that “the PCRA confers no

authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

       Here, the record reflects that the Pennsylvania Supreme Court denied

Appellant’s petition of allowance of appeal on June 1, 1988. Appellant had up

to ninety days or until August 30, 1988, to file a petition for writ of certiorari

with the United Supreme Court.           See Commonwealth v. Lark, 746 A.2d
585, 587 (Pa. 2000). Because Appellant did not file a writ of certiorari, his

judgment became final on August 30, 1988. See 42 Pa.C.S.A. § 9545(b)(3);

____________________________________________


9 Section 9545(b)(2) was recently amended, effective December 24, 2018, to
extend the time for filing from sixty days of the date the claim could have
been presented to one year. The amendment applies only to claims arising
on or after December 24, 2017. As a result, this amendment does not apply
to Appellant’s PCRA petition because it was filed prior to the amendment’s
effective date.



                                           -7-
J-S49029-19



Pa.R.A.P. 903(a). Accordingly, Appellant’s current filing is facially untimely

given it was filed on December 2, 2010.10

       The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA.          Here, Appellant first invokes the “new

constitutional right” exception under Section 9545(b)(1)(iii) in arguing that he

is entitled to retroactive application of Melendez-Diaz. Appellant, however,

has not asserted his timeliness exception within sixty days of the date the

Melendez-Diaz claim could have been presented.              See 42 Pa.C.S.A. §

9545(b)(2). The Supreme Court decided Melendez-Diaz on June 25, 2009,

and Appellant filed the instant petition on December 2, 2010, well outside of

the sixty-day period. Even if Appellant raised his claim within sixty days, he

still would not obtain relief. While Melendez-Diaz applies retroactively to

cases on direct appeal, this Court determined that the case does not apply

retroactively to cases on collateral review.           See Commonwealth v.

Brandon, 51 A.3d 231, 236 (Pa. Super. 2012), citing Commonwealth v.

Leggett, 16 A.3d 1144, 1147 n.8 (Pa. Super. 2011).


____________________________________________


10  Where a judgment becomes final before January 16, 1996, the effective
date of the PCRA amendments, a petitioner’s first PCRA petition will be
deemed timely if it is filed within one year of this date. Commonwealth v.
Fahy, 737 A.2d 582, 218 (Pa. 1999). However, because the instant petition
is Appellant’s fifth, it does not qualify for the relevant grace period through
January 16, 1997. Even if the instant petition was Appellant’s first petition, it
still would be untimely because Appellant did not file it until December 2,
2010, or almost fourteen years after the January 16, 1997 deadline.

                                           -8-
J-S49029-19



       Appellant also asserts the newly-discovered-evidence exception under

Section 9545(b)(1)(ii) in his amended PCRA petition filed on January 5, 2015.

Specifically, Appellant asserts that, on December 4, 2014, he discovered that

the Supreme Court directed his appellate counsel to be suspended from the

practice of law for a period of two years retroactive to February 26, 2013. As

the PCRA court explained, however, Appellant cannot overcome the PCRA’s

one-year time-bar. The PCRA court found that “Attorney [James S.] Bruno

has records of disciplinary history starting in 1988. All of those records were

available to the public. Therefore, Appellant could have discovered, with due

diligence, Attorney Bruno’s disciplinary history long before December 4,

2014.”11 PCRA Court Opinion, 12/5/18, at 7. Accordingly, the PCRA court

determined it lacked jurisdiction over this claim. Even if we could exercise

jurisdiction, Appellant still would not be entitled to relief. The PCRA court aptly

stated that “Appellant does not raise any specific facts that relate to his case,

only citing Attorney Bruno’s suspension as broad proof of incompetence during

his representation of Appellant.” Id. at 6. “[T]here is no indication that the

____________________________________________


11 In Commonwealth v. Brensinger, __ A.3d __, 2019 WL 4134163 * 9 (Pa.
Super. filed August 30, 2019) (en banc), we held that “a petitioner must be
unrepresented at the time the underlying facts in his petition enter the public
record in order to benefit from the pro se prisoner exception to the public
record presumption[,]” as announced in Commonwealth v. Burton, 121
A.3d 1063, 1073-74 (Pa. Super. 2015), aff’d, 158 A.3d 618 (Pa. 2017). Here,
based on our review of the record, Appellant appears to have been
represented by counsel until the Supreme Court denied allowance of appeal
in connection with his first PCRA on May 23, 1997. As the PCRA court found,
at that time, information was available publicly regarding appellate counsel’s
disciplinary history.

                                           -9-
J-S49029-19



instant Appellant was adversely harmed by Attorney Bruno, nor that Appellant

has been able to prove the elements of Strickland v. Washington, 466 U.S.
668, 685 (1984).”

      Next, Appellant also does not circumvent the one-year time-bar by

asserting that the Commonwealth withheld the toxicology report or that his

charge for PIC was dismissed at the preliminary hearing. As noted earlier,

these claims were previously raised on collateral review. It is settled that to

be eligible for PCRA relief, the petitioner must plead and prove, inter alia, that

“the allegation of error has not been previously litigated or waived.”          42

Pa.C.S.A. § 9543(a)(3); see Commonwealth v. Rivera, 199 A.3d 365, 374

(Pa. 2018) (noting that a petitioner may not reassert previously litigated

claims in a PCRA petition).

      Finally, to overcome the PCRA’s time-bar, Appellant asserts that he is

entitled to relief under McQuiggin. The argument, however, is without merit.

In Commonwealth v. Brown, 143 A.3d 418 (Pa. Super. 2016), we held that

“[w]hile McQuiggin represents a further development in federal habeas

corpus law, . . . this change in federal law is irrelevant to the time restrictions

of our PCRA.” Brown, 143 A.3d at 421.

      In sum, we agree with the PCRA court that Appellant’s petition was

untimely and that the PCRA court did not have jurisdiction to entertain its

merits. Likewise, this Court is without jurisdiction to consider the merits, if

any, of the petition. Therefore, we shall affirm the September 15, 2017 order

dismissing as untimely Appellant’s fifth PCRA petition.

                                      - 10 -
J-S49029-19



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/19




                          - 11 -